United States Court of Appeals
                      For the First Circuit


No. 14-1885

                     UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                     YESENIA VALENTIN-ACEVEDO,

                       Claimant, Appellant.


                            ERRATA SHEET

     The opinion of this Court issued on August 28, 2015, is
amended as follows:

     On page    6,   line   9,   "foreclosure"   is   replaced   with
"forfeiture."